          Case 20-30968 Document 152 Filed in TXSB on 04/27/20 Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 In re:                                        §
                                               §            Case No. 20-30968
 Watson Valve Services, Inc.                   §               Chapter 11
                                               §
          Debtor.                              §        Expedited Relief Requested


     DEBTOR’S MOTION TO PAY ROUTINE COLLECTED RECEIVABLES TO
               WATSON GRINDING & MANUFACTURING CO.


Pursuant to Local Rule 9013:

          THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY
          AFFECT YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD
          IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE
          THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
          AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO
          THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR
          RESPONSE WITHIN 21 DAYS OF THE August 1, 2018 THIS WAS
          SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
          MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
          TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
          FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
          HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND
          THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE
          COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY
          DECIDE THE MOTION AT HEARING.

          REPRESENTED PARTIES            SHOULD      ACT    THROUGH        THEIR
          ATTORNEY.

TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

          Watson Valve Services, Inc. (“Debtor”) files this motion to pay Watson Grinding &

Manufacturing Co. (“Watson Grinding”) the collected receivables that belong to the

bankruptcy estate of Watson Grinding & Manufacturing Co. (“Motion”). In support of this


DEBTOR’S MOTION TO PAY                                                               PAGE | 1
         Case 20-30968 Document 152 Filed in TXSB on 04/27/20 Page 2 of 5




Motion, the Debtor respectfully states as follows:

                                    JURISDICTION AND VENUE

        1.       The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 1334

and 157(a). This action is a core-proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (E), (N),

and (O).

        2.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.       This Court has constitutional authority to enter a final order regarding this

Motion. Requests for authority to compromise disputes under Bankruptcy Rule 9019 have no

equivalent in state law, thereby rendering the Supreme Court’s opinion in Stern v. Marshall

inapplicable. See In re Carlew, 469 B.R. 666, 672 (Bankr. S.D. Tex. 2012) (discussing See

Stern v. Marshall, 564 U.S. 462 (2011)).         In the alternative, a request for authority to

compromise under Bankruptcy Rule 9019 is an essential bankruptcy matter, triggering the

“public rights” exception. See Id.

                             BACKGROUND AND RELIEF REQUESTED

        4.       On February 6, 2020 (“Petition Date”), the Debtor and Watson Grinding filed

voluntary petitions under chapter 11 of title 11 of the United States Code (“Bankruptcy

Code”). Both the Debtor and Watson Grinding continue to operate their business and manage

their properties as a debtor in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

        5.       On February 10, 2020, the Court authorized the formation of the January 24

Claimants Committee as a statutory committee in the Watson Grinding case (Case No.

20-30967), pending before this Court.



DEBTOR’S MOTION TO PAY                                                                      PAGE | 2
         Case 20-30968 Document 152 Filed in TXSB on 04/27/20 Page 3 of 5




        6.       On January 24, 2020, there was a tragic explosion at Watson Grinding’s

facilities located at multiple addresses on both Gessner Road (“Watson Grinding’s

Facilities”) and Steffani Lane (“Watson Valve’s Facilities”) in Houston, Texas.

        7.       Prior to the Petition Date, Watson Grinding issued the following invoices

totaling $515,494.12:

           Customer Name                  Invoice Date        Invoice      Amount Invoiced
         Pueblo Viejo Dominica                                              $
                                           12/18/2019          38958
              Corporation                                                  284,889.12
                                                                            $
             Lihir Gold Limited            12/30/2019          39027
                                                                           23,530.00
         Pueblo Viejo Dominica                                              $
                                           12/31/2019          39032
              Corporation                                                  207,075.00

        8.       After the Petition Date the Watson Grinding customers above mistakenly wired

these funds to the Debtor. While the Debtor currently holds these funds in its bank account,

these funds are not property of the Debtor’s bankruptcy estate. The Debtor therefore seeks

authority to pay Watson Grinding the funds that belong to its estate totaling $515,494.12.

                                            NOTICE

        9.       Notice of this Motion will be provided to (i) the Office of the United States

Trustee for the Southern District of Texas; (ii) the holders of the 20 largest unsecured claims

against the Debtor; (iii) the Internal Revenue Service; (iv) the United States Attorney’s Office

for the Southern District of Texas; (v) any other party entitled to notice pursuant to Bankruptcy

Rule 2002; (vi) any other party entitled to notice pursuant to Local Rule 9013-1(d); (vii) Husch

Blackwell as counsel for Texas Capital Bank; (viii) counsel for state court litigation claimants;

(ix) all parties requesting notice in these cases; and (x) the attorney general for the State of

Texas; (xi) counsel for the January 24 Claimants Committee in the Watson Grinding case

(collectively, with the parties listed in the preceding paragraph, “Notice Parties”); and (xii)

DEBTOR’S MOTION TO PAY                                                                   PAGE | 3
         Case 20-30968 Document 152 Filed in TXSB on 04/27/20 Page 4 of 5




any known counsel for any entities listed above; and (xii) all those listed on the Master Service

List in this case.

                                               PRAYER

        The Debtor prays that the Court enter an order allowing it to pay $515,494.12 and for

any other relief that the Court deems just.


        Dated: April 27, 2020

                                              Respectfully submitted,

                                              MCDOWELL HETHERINGTON LLP

                                              By: /s/ Jarrod B. Martin
                                              Jarrod B. Martin
                                              Texas Bar No. 24070221
                                              Kate H. Easterling
                                              Texas Bar No. 24053257
                                              Avi Moshenberg
                                              Texas Bar No. 24083532
                                              1001 Fannin Street
                                              Suite 2700
                                              Houston, TX 77002
                                              P: 713-337-5580
                                              F: 713-337-8850
                                              E: Jarrod.Martin@mhllp.com
                                              E: Kate.Easterling@mhllp.com
                                              E: Avi.Moshenberg@mhllp.com

                                              COUNSEL FOR WATSON VALVE
                                              SERVICES, INC.




DEBTOR’S MOTION TO PAY                                                                   PAGE | 4
         Case 20-30968 Document 152 Filed in TXSB on 04/27/20 Page 5 of 5




                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on April 27, 2020 a true and correct copy of the foregoing

Motion was served electronically on all parties registered to receive electronic notice of filings in

this case via this Court’s ECF notification system and via email on Counsel for the State Court

Litigation Claimants (as provided below). The undersigned further certifies that the foregoing

Motion was served upon all parties listed on the attached Service Lists by no later than the next

day after the filing in accordance with Bankruptcy Local Rule 9013-1(f).

        Further, in addition to the foregoing the undersigned certifies that on April 27, 2020, a true

and correct copy of the foregoing Motion was served via email on Counsel for the State Court

Litigation Claimants at the email addresses provided below:

lthweatt@terrythweatt.com; jterry@terrythweatt.com; akamins@kamins-law.com;
swalker@manuelsolis.com; gfinney@manuelsolis.com; jusolis@manuelsolis.com;
Byron@alfredfirm.com; rzehl@zehllaw.com; mgreenberg@zehllaw.com; mmartin@zehllaw.com;
gfcdocketefile@mostynlaw.com; filing@mcmillanfirm.com; cam@mcmillanfirm.com;
mem@mcmillanfirm.com; tbuzbee@txattorneys.com; cleavitt@txattorneys.com;
rpigg@txattorneys.com; maziz@awtxlaw.com; klong@awtxlaw.com;
bilaalbadat.law@outlook.com; cameron.tebo@mherringlaw.com; martyherring@hotmail.com;
tate@bainlaw.net; Karl@bainlaw.net; banthony@anthony-peterson.com; dpeterson@anthony-
peterson.com; Sarah.Utley@cao.hctx.net; Kathy.Porter@pcs.hctx.net; rkwok@kwoklaw.com;
rloya@kwoklaw.com; jleal@kwoklaw.com; aboylhart@kwoklaw.com; whoke@whokelaw.com;
swalker@manuelsolis.com; gfinney@manuelsolis.com; jusolis@manuelsolis.com;
litigation@thehadilawfirm.com; ebdick@gmail.com; banthony@anthony-peterson.com;
aanthony@anthony-peterson.com; rbon1@swbell.net; joel.simon@trialattorneytx.com;
steve.fernelius@trialattorneytx.com; ryan.perdue@trialattorneytx.com; dpotts@potts-law.com;
mbins@potts-law.com; rburnett@rburnettlaw.com; prahgozar@rahgozarlaw.com;
lnichols@rahgozarlaw.com; watsonteam@arnolditkin.com; kfindley@arnolditkin.com;
alewis@arnolditkin.com; ksellers@arnolditkin.com; Richard.Kincheloe@usdoj.gov;
Abigail.Ryan@oag.texas.gov; jsd@aol.com; hflores@rappandkrock.com;
kkrock@rappandkrock.com; Houston_bankruptcy@publicans.com; jason.binford@oag.texas.gov;
Abigail.ryan@oag.texas.gov; gene@shraderlaw.com; eservice@zehllaw.com;
jmontgomery@shipleysnell.com


                                                      /s/ Jarrod B. Martin
                                                      Jarrod B. Martin



DEBTOR’S MOTION TO PAY                                                                        PAGE | 5
